Name: Council Decision 2014/438/CFSP of 8 July 2014 amending and extending the mandate of the European Union Special Representative for the South Caucasus and the crisis in Georgia
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe;  international affairs
 Date Published: 2014-07-09

 9.7.2014 EN Official Journal of the European Union L 200/11 COUNCIL DECISION 2014/438/CFSP of 8 July 2014 amending and extending the mandate of the European Union Special Representative for the South Caucasus and the crisis in Georgia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) and Article 33, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 25 August 2011, the Council adopted Decision 2011/518/CFSP (1) appointing Mr Philippe Lefort as the European Union Special Representative (EUSR) for the South Caucasus and the crisis in Georgia. (2) On 2 July 2013, the Council adopted Decision 2013/353/CFSP (2) extending the mandate of the EUSR until 30 June 2014. (3) On 20 January 2014, the Council adopted Decision 2014/22/CFSP (3) providing the EUSR with a financial reference amount of EUR 1 040 000 for the period 1 January 2014 to 30 June 2014. (4) Following the resignation of Mr Philippe LEFORT on 31 January 2014, Mr Herbert SALBER should be appointed as the new EUSR for the South Caucasus and the crisis in Georgia for the period until 28 February 2015. (5) The EUSR will implement the mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/353/CFSP is amended as follows: (1) in Article 1 the following paragraph is added: Mr Herbert SALBER is hereby appointed as EUSR for the South Caucasus and the crisis in Georgia for the period until 28 February 2015. The Council may decide that the mandate of the EUSR be terminated earlier, based on an assessment by the Political and Security Committee (PSC) and a proposal from the HR.; (2) in Article 5, paragraph 1 is replaced by the following: 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 July 2013 to 31 December 2013 shall be EUR 1 050 000. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 January 2014 to 30 June 2014 shall be EUR 1 050 000. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 July 2014 to 28 February 2015 shall be EUR 1 380 000.; (3) in Article 14, paragraph 1 is replaced by the following: 1. The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the Council, the HR and the Commission with a comprehensive mandate implementation report by the end of November 2014. Article 2 Entry into force This Decision shall enter into force on the date of its adoption. It shall apply from 1 July 2014. Done at Brussels, 8 July 2014. For the Council The President P. C. PADOAN (1) Council Decision 2011/518/CFSP of 25 August 2011 appointing the European Union Special Representative for South Caucasus and the crisis in Georgia (OJ L 221, 27.8.2011, p. 5). (2) Council Decision 2013/353/CFSP of 2 July 2013 amending and extending the mandate of the European Union Special Representative for South Caucasus and the crisis in Georgia (OJ L 185, 4.7.2013, p. 9). (3) Council Decision 2014/22/CFSP of 20 January 2014 amending Decision 2013/353/CFSP amending and extending the mandate of the European Union Special Representative for South Caucasus and the crisis in Georgia (OJ L 16, 21.1.2014, p. 30).